

Exhibit 10.31
 
TRANSITION AGREEMENT
 
This Transition Agreement (the “Agreement”) is made and entered into on the 7th
day of October, 2011 by and between PARKWAY PROPERTIES, INC., a Maryland
corporation with offices at One Jackson Place, Suite 1000, 188 East Capitol
Street, Jackson, Mississippi 39201-2195 (the “Company”) and STEVEN G. ROGERS,
residing at 2659 Lake Circle Drive, Jackson, Mississippi 39211 (the
“Executive”).
 
RECITALS:
 
WHEREAS, the Executive is the President and Chief Executive Officer of the
Company; and
 
WHEREAS, the Company and the Executive each agrees that it is in their
respective best interest to reduce to writing all considerations with respect to
Executive’s resignation from employment with the Company on or about December
31, 2011.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:
 
1. Resignation as Officer; Transition Period.
 
(a) The Executive hereby resigns from any and all officerships, directorships,
committee memberships and all other elected or appointed positions, of any
nature, that the Executive holds with the Company or any of its subsidiaries or
affiliated companies, effective as of the close of business on December 31,
2011, and the Company hereby accepts that resignation.
 
(b) During the Transition Period (as defined in Section 4) the following terms
and conditions will apply:
 
(i) Unless and until otherwise notified by the Company, the Executive shall
retain the same title, and shall continue to perform the same duties, as prior
to this Agreement, except as otherwise directed by the Executive Chairman.
 
(ii) The Company shall continue to pay the Executive his current base salary and
to provide his existing benefits, which are summarized in Exhibit A.
 
(iii) If and to the extent the Company so elects and so notifies the Executive,
then for the duration of the Transition Period the Executive will remain bound
by the terms and conditions of this Agreement, but otherwise will have only such
duties, if any, as are assigned to him by the Executive Chairman.  Service by
the Executive following notice from the Company as provided in this Paragraph
(iii) shall not be construed as termination of the Executive’s employment by the
Company for purposes of this Agreement.
 
(c) If the Executive wishes to terminate his employment prior to December 31,
2011, he shall provide not less than 30 days prior written notice to the
Company.  The Company may terminate the Executive’s employment prior to December
31, 2011 (i) without Cause, upon 30 days written notice, or (ii) for Cause, as
defined in Section 4, upon written notice.  If the Executive’s employment is
terminated prior to December 31, 2011, paragraph (ii) of Section 1(b) will apply
through December 31, 2011, unless the Company has terminated his employment for
Cause.
 
 
1

--------------------------------------------------------------------------------

 
2. Severance Benefits.
 
(a) Subject to the terms and conditions of this Agreement, the payments,
benefits and accommodations described in subsections (b), (c), (d), (e) and, if
applicable, (f) below, and in Sections 10(d) and 10(e), shall be paid or
provided to the Executive or on the Executive’s behalf if:
 
(i) the Executive (A) remains employed by the Company through December 31, 2011,
(B) voluntarily terminates his employment with the Company prior to December 31,
2011 after furnishing not less than 30 days prior written notice to the Company,
or (C) is terminated by the Company on or before December 31, 2011 other than
for Cause, and
 
(ii) the Executive has signed the Waiver and Release (as defined in Section
3(a)) and the revocation period described in Section 3 has expired without the
Executive having revoked the Waiver and Release (provided, however, that the
benefits described in Section 2(d) shall be provided following the Termination
Date, but shall be terminated in accordance with Section 3(c), if the Executive
fails to sign the Waiver and Release within the applicable period or if the
Executive signs but thereafter revokes the Waiver and Release within the
revocation period).
 
(b) The Company shall pay to the Executive, in a lump sum cash payment on or
before the third (3rd) business day after the expiration of the revocation
period described in Section 3, but in no event later than March 15, 2012
(provided that the conditions stated in Section 2(a) have been met), the sum of
$2,931,076, less Applicable Deductions.
 
(c) The Company shall deem the Restricted Shares previously issued to the
Executive and set forth in Exhibit B to be fully vested as of the day before the
Termination Date, and thereafter shall deliver to the Executive such number of
Common Shares, and the accrued and unpaid dividends with respect to those Shares
(as shown on Exhibit B), less Applicable Deductions, on or before the third
(3rd) business day after the expiration of the revocation period described in
Section 3, but in no event later than March 15, 2012 (provided that the
conditions stated in Section 2(a) have been met).  The shares and dividend
accruals shall be delivered or paid on such date notwithstanding any contrary
provision of the Company’s 2003 Equity Incentive Plan, as amended, the Company’s
2010 Omnibus Equity Incentive Plan, as amended, or any award agreement issued
under either such plan.
 
(d) The Company shall permit the Executive to continue the coverage of the
Executive and the Executive’s previously covered spouse and dependents, if any
under the Company’s self-insured group health plan identified in Exhibit A (the
“Health Plan”) during the period (the “Subsidized Continuation Period”) which
ends on the earlier of (i) 24 months after the Termination Date or (ii) the date
on which the Executive becomes eligible for health coverage for himself and his
previously covered spouse and dependents under Medicare or a health plan
sponsored by a new employer of the Executive, and for as long as such coverage
is continued, the Company shall pay the same amount towards the required premium
as the Company pays for comparable Health Plan coverage of similarly situated
active employees.  If the Executive or the Executive’s previously covered spouse
and/or dependents are not eligible to continue Health Plan coverage for any
portion of the Subsidized Continuation Period for any reason, the Company will
permit the Executive and the Executive’s covered spouse and/or dependents to
elect to continue coverage pursuant to COBRA, and pay the same amount toward the
required COBRA premium as the Company pays for comparable Health Plan coverage
of similarly situated active employees for the remainder of the Subsidized
Continuation Period.  After the end of the Subsidized Continuation Period, the
Company will permit the Executive, and the Executive’s previously covered spouse
and/or dependents, to elect to continue coverage to the extent they are so
entitled pursuant to COBRA.
 
 
2

--------------------------------------------------------------------------------

 
(e) The Company shall permit the Executive to retain his cell phone, iPad and
home computer as his own property.
 
(f) In the event of the death of the Executive during the term of this Agreement
but before the Executive has received all of the benefits described in Sections
2(b) and 2(c) above, the Company shall pay or provide such benefits within
thirty (30) days following the date of death to the Executive’s surviving
spouse, to whom the Executive was legally married on the date of his death.  If
the Executive is not survived by his spouse then such benefits shall be paid or
provided to the beneficiary designated in writing for this purpose by the
Executive, or failing such a designation, to the Executive’s estate.  In
addition, if the Executive’s surviving spouse and/or dependents continue
coverage under the Health Plan following the Executive’s death, the Company will
continue to pay a portion of the COBRA premium for the remainder of the
Subsidized Continuation Period described in Section 2(d).  After the end of the
Subsidized Continuation Period, or at such earlier time as the Executive’s
surviving spouse and dependents are not eligible to continue Health Plan
coverage, the Company will permit the Executive’s surviving spouse and
dependents to elect to continue coverage to the extent they are so entitled
pursuant to COBRA.
 
(g) The Executive agrees that he is not entitled to any other compensation
(including, but not limited to, salary or bonuses) or benefits of any kind or
description from the Company, or from or under any employee benefit plan or
fringe benefit plan sponsored by the Company, other than as described above and
except for any benefits he is or may become entitled to under the Parkway
Properties 401(k) Profit Sharing Retirement Plan.
 
(h) The Company represents and warrants to the Executive that, during the
12-month period preceding the date of this Agreement, there has not occurred a
change in the ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company as those concepts are
construed under Section 280G of the Internal Revenue Code.
 
3. Executive’s Waiver and Release.
 
(a) The Company shall not be obligated to provide any of the benefits described
in Sections 2(b), 2(c), 2(d), 2(e) or 2(f) above unless, prior thereto, the
Executive has duly executed a waiver and release that is substantially in the
same form as Exhibit C attached to this Agreement (the “Waiver and Release”);
provided, that the Executive’s failure to sign the Waiver and Release or his
revocation of same will not affect the Executive’s right to elect continued
Health Plan coverage pursuant to COBRA as provided in Section 2(d).
 
 
3

--------------------------------------------------------------------------------

 
(b) On the Termination Date, the Company shall deliver the Waiver and Release to
the Executive for his signature.  The Executive shall have twenty-one (21) days
to consider whether to sign the Waiver and Release.  Furthermore, the Executive
may revoke the Waiver and Release within seven (7) calendar days following his
execution thereof.
 
(c) If the Executive fails to sign the Waiver and Release within the twenty-one
(21) day period following its delivery to him, or if the Executive signs but
thereafter revokes the Waiver and Release within the seven (7) day revocation
period, the Executive (and the Executive’s surviving spouse and heirs and
administrators, if applicable) shall forfeit all rights to the payments,
benefits and accommodations identified in Sections 2(b), 2(c), 2(d), 2(e), 2(f),
10(d) and 10(e), subject to the proviso at the end of Section 3(a).
 
4. Meaning of Certain Terms.
 
For purposes of this Agreement, the following terms shall have the meanings
stated below:
 
(a) “Applicable Deductions” shall include, but shall not be limited to, all
federal, state or local taxes required to be withheld from amounts paid to
Executive pursuant to this Agreement or otherwise due from the Company,
including any withholding taxes with respect to the benefits provided or to be
provided hereunder, including any benefits pursuant to Section 2(d) and the
accommodations furnished under Sections 10(d) and 10(e), and any other amounts
that the Company may be legally required to deduct or that Executive has
voluntarily elected to have deducted from his earnings.
 
(b) “Cause” shall mean any of the following conduct by the Executive:
 
(i) The deliberate and intentional breach of any material provision of this
Agreement, which breach Executive shall have failed to cure within thirty (30)
days after Executive’s receipt of written notice from the Company specifying the
nature of the Executive’s breach;
 
(ii) The deliberate and intentional engaging by Executive in gross misconduct
that is materially and demonstrably inimical to the best interests, monetary or
otherwise, of the Company; or
 
(iii) Conviction of a felony or conviction of any crime involving moral
turpitude, fraud or deceit.
 
(c) “COBRA” means Part 6 of Subtitle B of Subchapter I of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder.
 
(d) “Common Shares” shall mean the shares of common stock, par value $0.001 per
share, of the Company.
 
 
4

--------------------------------------------------------------------------------

 
(e) “Restricted Share” shall mean a Common Share granted to the Executive
pursuant to the Company’s 2003 Equity Incentive Plan, as amended, or the
Company’s 2010 Omnibus Equity Incentive Plan, as amended.
 
(f) “Termination Date” means the date on which the Executive’s employment with
the Company terminates for any reason.
 
(g) “Transition Period” means the period beginning on the date of this Agreement
and ending on the Termination Date.
 
5. Non-Disparagement.
 
The parties agree that this Agreement reflects the amicable separation
of parties who genuinely respect and value each other.  They agree that neither
of them will ever represent it as anything else.  More specifically, even if
some disagreement should arise regarding the performance of this Agreement, the
Executive will not, and will direct all those who speak for him or act as his
representative not to, disparage the character, reputation, competence or
business judgment of the Company or any of its directors, officers and
representatives, and the Company will not, and will assure that its
directors, officers and representatives do not  disparage the character,
reputation, competence or business judgment of the Executive.  The covenant of
each party shall extend to all public disclosures and to private communications
and meetings with analysts, investors, partners, bankers, investment bankers and
others with whom the Executive routinely corresponded during his employment with
the Company.   


6. Covenants as to Confidential Information and Competitive Conduct.
 
(a) The Executive hereby acknowledges and agrees as follows: this Section 6 is
necessary for the protection of the legitimate business interests of the
Company; the restrictions contained in this Section 6 with regard to
geographical scope, length of term, and types of restricted activities are
reasonable; the Executive has received adequate and valuable consideration for
entering into this Agreement; and the Executive’s expertise and capabilities are
such that his obligations hereunder and the enforcement hereof by injunction or
otherwise will not adversely affect the Executive’s ability to earn a
livelihood.
 
(b) The Executive agrees that the Executive will not, directly or indirectly,
without the express written approval of the Company, unless directed by
applicable legal authority (including any court of competent jurisdiction,
governmental agency having supervisory authority over the business of the
Company or its subsidiaries, or any legislative or administrative body having
supervisory authority over the business of the Company or its subsidiaries)
having jurisdiction over the Executive, disclose to or use, or knowingly permit
to be so disclosed or used, for the benefit of himself or of any person,
corporation, or other entity other than the Company:
 
(i) any nonpublic information concerning any financial, accounting or tax
matters, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, its subsidiaries or affiliated or related parties, or
 
 
5

--------------------------------------------------------------------------------

 
(ii) any proprietary management, operational, trade, technical, or other secrets
or any other proprietary information or other data of the Company, its
subsidiaries or affiliated or related parties,
 
which has not been published and is not generally known outside of the Company.
The Executive acknowledges that all of the foregoing constitutes confidential
and proprietary information which is the exclusive property of the Company.
 
(c) For a period of two years beginning on the Termination Date (the
“Restrictive Period”), the Executive shall not, directly or indirectly, without
the prior written consent of the Company’s President:
 
(i) conduct, or render services to any person, firm, corporation, association,
or other entity which conducts, a business that is the same as or similar to any
business conducted by the Company or its affiliated entities as of the
Termination Date within the states and territory in which the Company or its
affiliated entities is or are then doing business; or
 
(ii) solicit or hire or attempt to solicit or hire any employee of the Company
or its subsidiaries or affiliated or related parties, or induce or encourage any
such employee to terminate their employment with the Company or its affiliated
or entities;
 
provided, that the provisions of Paragraph (i) shall not be deemed to prohibit
the Executive from engaging in the businesses or activities identified in
Exhibit D.  In the event the Executive violates any of the provisions contained
in this Section 6, the Restrictive Period shall be increased by the period of
time from the commencement by the Executive of any violation until such
violation has been cured to the satisfaction of the Company.
 
(d) The Executive acknowledges and agrees that any breach of this Section 6 will
result in immediate and irreparable harm to the Company, and that the Company
cannot be reasonably or adequately compensated by damages in an action at law.
In the event of any breach of this Section 6 by the Executive, the Company shall
be entitled  to immediately cease to pay or provide the Executive or the
Executive’s dependents any compensation or benefit being or to be paid or
provided to the Executive pursuant to this Agreement, and also to obtain
immediate injunctive relief restraining the Executive from conduct in breach of
the covenants contained in this Section 6.  Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach, including the recovery of damages from the Executive.
 
7. Confidentiality.
 
Each of the Executive and the Company agrees to keep the terms and the existence
of this Agreement confidential and not to disclose any information concerning
the existence or terms of this Agreement or provide a copy of this Agreement to
anyone, except as required by applicable law (including, without limitation,
federal and state securities laws) and except for the parties’ respective
attorneys, accountants and professional advisers and the Executive’s spouse.
 
 
6

--------------------------------------------------------------------------------

 
8. Breach of Agreement.
 
The Executive agrees that if he violates any of the terms of this Agreement, the
Company may pursue whatever rights it has under this Agreement, whether in law
or in equity, without affecting the validity and enforceability of the Waiver
and Release contemplated by Section 3 of this Agreement.
 
9. Company Property, Records, Files, and Equipment.
 
Except as provided in Section 2(e), and except as specifically approved by the
Company prior to the Termination Date, the Executive agrees he will return all
records, files, lists, drawings and documents of the Company and all
Company-owned equipment in his possession within ten (10) days after the
Termination Date; provided that the Executive may retain any information stored
in any electronic device in an automatic back up or archive system, subject to
the confidentiality obligations set forth in this Agreement.
 
10. Agreements Regarding Post-Transition Period.
 
(a) During the period from the date hereof through December 31, 2012, the
Executive agrees to use his commercially reasonable efforts to assist, advise,
provide consultation and cooperate with the Company if the Company so requests
on issues that arose or were in any way developing during his employment with
the Company, subject to the Executive’s availability given his employment
obligations, if any, and personal obligations at that time. The Executive shall
furnish such assistance, advice, or cooperation to the Company as the Company
shall reasonably request and as is within the Executive’s reasonable capability.
Such assistance, advice, and cooperation may include, but shall not be limited
to, the preparation for, or the conduct of, any litigation, investigation, or
proceeding involving matters or events which occurred during the Executive’s
employment by the Company as to which the Executive’s knowledge or testimony may
be important to the Company. In connection with the preparation for, or the
conduct of such litigation, investigation, or proceeding as described in the
preceding sentence, the Executive shall promptly provide the Company with any
records or other materials in his possession that the Company shall request in
connection with the defense or prosecution of such litigation, investigation or
proceeding. If and to the extent that the Company requests that the Executive
attend a meeting, deposition, or trial, the Company shall pay or reimburse the
Executive for his travel expenses reasonably incurred in the course of providing
such cooperation. The Company shall make such payment or reimbursement within
thirty (30) days of receipt of reasonable substantiating documentation from the
Executive but in no event later than the end of the calendar year following the
year in which such expenses were incurred. The level of services the Executive
will perform under this Section 10 shall in no event be more than 20 percent of
the average level of services he performed during the thirty six (36) month
period before termination of his employment, and the Company anticipates a level
of services significantly below that 20 percent limit.
 
(b) The Company hereby reaffirms its obligations under the Indemnification
Agreement dated March 27, 2000 between the Company and the Executive, as well as
the obligations of the Company with respect to indemnification and advancement
of expenses as set forth in the charter and bylaws of the Company as in effect
on the date of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
(c) To the extent permitted by applicable law, Parkway Realty Services LLC, or
any other affiliate of the Company that is a licensed real estate broker in the
State of Mississippi, (the “Broker”) shall act as broker of record in connection
with Executive’s license as a real estate salesperson for a period of one year
following the Termination Date; provided, however, that the Broker may terminate
this relationship at any time upon five days’ notice to Executive if the Broker
is required to incur any direct or indirect costs as a result of this
arrangement or reasonably believes that this arrangement may jeopardize Broker’s
license or subject the Broker or its officers, directors, managers or employees
to any disciplinary action in the State of Mississippi or otherwise.  Executive
shall, to the extent permitted by law, indemnify, defend and hold harmless
Broker, its officers, directors, managers, employees and agents, from and
against every claim, liability, damage, loss or expense (“Claim”) arising by
statute or at common law, in tort or by contract or under any other legal theory
in favor of any person or entity, including Broker’s employees, on account of
claims arising out of or in connection with the services rendered by Executive
as a licensed real estate salesperson.  The Claims covered hereunder include,
but are not limited to, settlements, expenses of insurance deductibles,
judgments, court costs, reasonable attorneys’ fees and other litigation
expenses, fines, and penalties.  This indemnification provision shall survive
termination of this Agreement.
 
(d) The Company shall permit the Executive to use an appropriate office in a
Company-owned office building selected by the Company, rent-free, for a period
of up to one year following the Termination Date.
 
(e) Through March 31, 2012, the Company shall permit the Executive to utilize
the services of an administrative assistant assigned by the Company for a
reasonable number of hours (not more than two hours per week).
 
(f) The Company shall reimburse the Executive for up to $5,000 in legal fees
incurred in connection with this Agreement.  Such amount will be paid to the
Executive within 30 days after receipt by the Company of appropriate
documentation.
 
11. Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Mississippi applicable to contracts executed in and to be performed
in that State without regard to its conflicts of laws provisions.
 
12. Waiver.
 
The waiver by a party hereto of any breach by the other party hereto of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach by a party hereto.
 
13. Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Company and the legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees of the
Executive.
 
 
8

--------------------------------------------------------------------------------

 


 
14. Severability.
 
Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
 
15. Notices.
 
Any notices required or permitted to be given under this Agreement shall be
sufficient if in writing, and personally delivered or when sent by first-class,
certified, or registered mail, postage prepaid, return receipt requested:
 
(a) in the case of the Executive, to his principal residence address, and
 
(b) in the case of the Company, to the address of its principal place of
business as set forth above, to the attention of the Executive Chairman (prior
to the Termination Date) or to the attention of the President/CEO (on and after
the Termination Date).
 
16. Entire Agreement.
 
This Agreement constitutes the entire agreement of the parties relating to the
subject matter hereof, and supersedes any obligations of the Company and the
other Releasees, as such term is defined in the Waiver and Release, under any
previous agreements or arrangements, except as otherwise provided in this
Agreement or in the Waiver and Release. The provisions of this Agreement may not
be amended, modified, repealed, waived, extended, or discharged except by an
agreement in writing signed by the party against whom enforcement of any
amendment, modification, repeal, waiver, extension, or discharge is sought. This
Agreement may be executed in one or more counterparts (including by facsimile
signature), all of which shall be considered one and the same instrument, and
shall be fully executed when one or more counterparts have been signed by and
delivered to each party.
 
17. Section 409A
 
The Executive represents that he has conferred with counsel and has been
advised, and believes in good faith, that the six (6) month delay required for
“specified employees” pursuant to section 409A of the Internal Revenue Code of
1986, as amended, does not apply to the benefits provided hereunder because such
payments do not constitute “deferred compensation” within the meaning of section
409A.  Executive acknowledges and agrees that he shall be solely responsible for
any additional taxes, penalty or interest that may be imposed by section 409A of
the Code on any such payments and or benefits if any such tax, penalty or
interest is imposed by the Internal Revenue Service.
 
18. Headings.
 
The descriptive headings used herein are used for convenience of reference only
and shall not constitute a part of this Agreement.
 


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Executive and the Company, by its duly authorized
representative, have signed this Agreement as of the date set forth above.
 
THE EXECUTIVE:
 
/s/ Steven G. Rogers
Steven G. Rogers
 
THE COMPANY:
 
PARKWAY PROPERTIES, INC.
 
By: /s/ James R. Heistand
        James R. Heistand, Executive Chairman
 


 

 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Executive’s Current Benefits
 
1.  
Parkway Properties 401(k) Profit Sharing Retirement Plan

 
2.  
Parkway Properties Welfare Benefits Plan, which includes:

 
A.  
Health insurance

 
B.  
Life insurance

 
C.  
Dental insurance

 
D.  
Vision coverage

 
E.  
Temporary disability insurance

 
F.  
Long term disability insurance, including officers’ voluntary additional
coverage

 
G.  
Travel insurance (death or injury coverage)

 
H.  
Long-term care insurance

 
3.  
Parkway Properties Cafeteria Plan

 
4.  
Workers compensation insurance

 
5.  
Parking benefit

 
6.  
Employee assistance plan

 
7.  
Wellness program

 


 


 


 


 


 

 
11

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Executive’s Restricted Shares
 


 
Plan
Grant Date
No. of Shares
GEAR UP
January 14, 2008
6.250
2009 Annual Incentive
February 3, 2009
6,000
FOCUS 2011
January 14, 2011
1,485
FOCUS 2010
July 12, 2010
1,485
2009 Annual Incentive
February 3, 2009
6,000
FOCUS 2011
January 14, 2011
1,485
FOCUS 2010
July 12, 2010
1,485
FOCUS 2011
January 14, 2011
1,485
FOCUS 2010
July 12, 2010
1,485
FOCUS 2011
January 14, 2011
1,485



 


 
Accrued and Unpaid Dividends:
 
The accrued and unpaid dividends to be paid to Executive shall be $26,567 if the
Termination Date takes place on or after the record date for the Company’s
dividend to be declared in November 2011 and $24,419 if the Termination Date
takes place prior to such date.
 

 
12

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Form of Waiver and Release
 
1. (a)           Executive, for himself and his heirs, successors and assigns,
in consideration of the sums and benefits described in Sections 2(b), 2(c),
2(d), 2(e) and 2(f) of the attached Transition Agreement, does hereby forever
discharge and release the Company, and its parent, subsidiary and affiliated
companies, and its and their agents, officers, shareholders, directors,
employees, successors and assigns, and each and all of the foregoing (referred
to in this Agreement as “Releasees”) individually and collectively, from any and
all claims, charges, demands, causes of action, damages, complaints, expenses
and compensation which Executive now has or may in the future have, or which any
person or entity may have on his behalf, on account of or arising out of any
matter or thing which has happened, developed or occurred prior to Executive’s
signing this instrument, including, without limitation, all claims, charges,
demands, causes of action, damages, complaints, expenses and compensation
arising from Executive’s employment with the Company, Executive’s separation of
employment with the Company, Executive’s other relationships and dealings with
the Company and other Releasees, and Executive’s separation from such other
relationships or dealings.  Executive hereby waives any and all such claims,
charges, causes of action, demands, damages, complaints, expenses and
compensation of any type or description that he has or might have against the
Company and/or any of the other Releasees.  Notwithstanding the foregoing, the
release and waiver set forth in this instrument shall not, and is not intended
in any way to, release or modify (i) any obligation of the Company or any
successor under the Transition Agreement to which this instrument is attached or
(ii) any obligation of the Company or any successor to indemnify or to advance
expenses to the Executive under the Indemnification Agreement referenced in
Section 10(b) of the Transition Agreement or under the charter or bylaws of the
Company.  This release, discharge and waiver includes, but is not limited to,
any claims, charges, demands, causes of action, damages, complaints, expenses
and compensation (collectively called “claims”) arising out of or under the
following:
 
(i) The Federal Age Discrimination in Employment Act of 1967, as amended, which,
among other things, prohibits discrimination in employment on account of a
person’s age.
 
(ii) The Federal Title VII of the Civil Rights Act of 1964, as amended, which,
among other things, prohibits discrimination in employment on account of a
person’s race, color, religion, sex, or national origin.
 
(iii) 42 U.S.C. §1981, as amended, which, among other things, prohibits certain
race discrimination.
 
(iv) The Federal Equal Pay Act of 1963, as amended, which, among other things,
prohibits, under certain circumstances, discrimination in pay on the basis of
sex.
 
 
13

--------------------------------------------------------------------------------

 
(v) The Federal Employee Retirement Income Security Act of 1974, as amended,
which, among other things, regulates pension and welfare plans and, which, among
other things, prohibits interference with individual rights protected under the
statute.
 
(vi) The Americans With Disabilities Act, as amended, which, among other things,
prohibits discrimination relating to employment on account of a person’s
handicap or disability.
 
(vii) Executive Order 11246 (applicable to Federal Government contractors and
subcontractors), which, among other things, requires affirmative action for and
prohibits discrimination against individuals by reason of race and sex.
 
(viii) The Vietnam-Era Veterans’ Readjustment Assistance Act of 1974, as amended
(applicable to Federal Government contractors and subcontractors), which, among
other things, requires affirmative action for and prohibits discrimination
against individuals by reason of their status as a veteran or a disabled
veteran.
 
(ix) The Rehabilitation Act of 1973, as amended (applicable to Federal
Government contractors and subcontractors), which, among other things, requires
affirmative action for and prohibits discrimination against individuals by
reason of handicap or disability.
 
(x) The Immigration and Nationality Act, as amended, which, among other things,
prohibits discrimination against employees because of citizenship.
 
(xi) The Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended, which, among other things, prohibits discrimination on account of a
person’s service in the uniformed services of the United States or any state.
 
(xii) The National Labor Relations Act, as amended, which, among other things,
prohibits discrimination against an employee for engaging in concerted
activities.
 
(xiii) The Worker Adjustment Retraining and Notification Act, which, among other
things, requires notice to employees prior to plant closings and mass layoffs,
as defined in the law.
 
(xiv) Section 806 of the Sarbanes-Oxley Act of 2002, as amended, which, among
other things, prohibits, under certain circumstances, discrimination against an
employee for participating or assisting in an investigation or proceeding
regarding violations of Federal fraud laws or Securities and Exchange Commission
rules and regulations.
 
(xv) The Family and Medical Leave Act of 1993, as amended, which, among other
things, affords employees the right under certain circumstances to take a leave
from work and prohibits discrimination against employees for taking such leave.
 
 
14

--------------------------------------------------------------------------------

 
(xvi) The Genetic Information Nondiscrimination Act of 2008, which, among other
things, prohibits discrimination in employment based on genetic information.
 
(xvii) Section 23-15-871 of the Mississippi Code, as amended, which, among other
things, prohibits an employer from requiring an individual to vote for a certain
candidate in any election campaign.
 
(xviii) Section 45-9-55 of the Mississippi Code, as amended, which, among other
things, prohibits, under certain circumstances, an employer from prohibiting the
transportation or storage of firearms on the employer’s property.
 
(xix) Sections 71-7-1 et seq. of the Mississippi code, as amended, which, among
things, establish certain procedures regarding the use of drug and alcohol
testing in employment.
 
(xx) Section 61-7-33 of the Mississippi Code, as amended, which, among other
things, prohibits, under certain circumstances, an employer from requiring as a
condition of employment that an individual abstain from smoking or using tobacco
products during non-working hours.
 
(xxi) Any Federal, State or local law or rule, regulation, executive order or
guideline, including, but not limited to, those laws specifically described
above.
 
(xxii) All constitutional violations, defamation, wrongful discharge, attorney
fees, costs, breach of contract, breach of implied contract, negligence of any
kind, including, but not limited to, negligent performance of contractual
obligations, breach of the covenant of good faith and fair dealing, tortious
interference with business and/or contractual relationship (or prospective
relationship), violation of the penal statutes, retaliatory discharge,
whistle-blower’s claims, estoppel of any kind, loss of consortium, exemplary
damages, negligent and/or intentional infliction of mental or emotional
distress, discrimination, harassment and/or retaliation or wrongful action which
has been or could have been alleged under the common law, any civil rights or
equal opportunity employment law, or any other statute, regulation, ordinance or
rule.
 
(xxiii) Any oral or written contract of employment with the Company, and/or
other Releasees, express or implied, or any oral or written agreement, express
or implied, purporting to establish terms and conditions of employment or
addressing termination of employment.
 
(b) Executive specifically understands and agrees that the separation of him
from his employment does not violate or disregard any oral or written promise or
agreement, of any nature whatsoever, express or implied.  If any contract or
agreement of employment exists concerning the employment of Executive by the
Company and/or other Releasees, or the terms and conditions of such employment
or the termination of such employment, whether oral or written, express or
implied, that contract or agreement is hereby terminated and is null and void.
 
 
15

--------------------------------------------------------------------------------

 
(c) This release includes, but is not limited to, a waiver, discharge and
release by Executive of the Company and other Releasees from any damages or
relief of whatever nature or description which may arise from any of the claims
waived, discharged or released including, but not limited to, compensatory and
punitive damages and equitable forms of relief, as well as any claim for
attorneys fees or costs, which may arise from any of the claims waived,
discharged or released.
 
(d) Executive agrees that this release may be enforced in any court, federal,
state or local, and before any administrative agency or body, federal, state or
local.
 
2. (a)           Except as otherwise provided in this Section, Executive agrees
not to commence or continue any action or proceeding in any court, federal,
State or local, concerning any claim arising in connection with Executive’s
employment with the Company or other Releasees or Executive’s separation from
such employment or any other matters included in the release if and to the
extent that any such claim is waived and released in this release.
 
(b) Executive also agrees, except as otherwise provided in this Section, that if
a claim or anything else included in the release should be prosecuted in his
name before any court or administrative agency, he waives and agrees not to take
any award of money or other damages and will immediately request in writing that
the claim or matter on his behalf be withdrawn.
 
(c) Nothing contained in this Agreement prohibits Executive from seeking a
determination by a court of competent jurisdiction that this release is, in
whole or in part, invalid under applicable law. To the extent of such
determination, Executive may assert claims or other matters included in this
release, subject to final determination on appeal.
 
3. Executive further agrees that he has not sustained any disabling personal
injury and/or occupational disease which has resulted in a loss of wage earning
capacity during his employment with the Company or other Releasees or due to
separation from that employment and that he has no personal injury and/or
occupational disease which has been contributed to, or aggravated or accelerated
in a significant manner by his employment with the Company or other Releasees
and/or  separation from that employment.
 
4. The Transition Agreement provides Executive with sums of money and benefits
which include sums and benefits that Executive is not otherwise entitled to
receive.
 
5. Executive represents and warrants that the Company has encouraged and advised
Executive in writing, prior to signing this Agreement, to consult with an
attorney of Executive’s choosing concerning all of the terms of this Agreement
and the Transition Agreement and Executive’s separation from employment with the
Company.
 
6. Executive represents and warrants that the Company has given Executive a
reasonable period of time, of at least twenty-one (21) days, for Executive to
consider all the terms of this instrument and for the purpose of consulting with
an attorney if Executive so chose.  A draft of the Transition Agreement and this
instrument was first given to Executive on September 16, 2011.  If this
instrument has been executed by Executive prior to the end of the twenty-one
(21) day period, Executive represents that he has freely and willingly elected
to do so.  It is understood that the Company shall have the right to revoke the
Transition Agreement anytime after the end of the twenty-one (21) day period
provided above if Executive has not signed this instrument prior to such
revocation.
 
 
16

--------------------------------------------------------------------------------

 
7. Executive represents and warrants that he enters into this Agreement
voluntarily, of his own free will, without any pressure or coercion from any
person or entity, including, but not limited to, the Company or any of its
representatives.
 
8. Executive agrees that his  separation from employment with the Company and
other Releasees shall be final, and he shall not apply for, nor is he eligible
for, employment with the Company at any time in the future.  Executive
represents and warrants that he has no interest in future employment with the
Company.
 
9. This instrument may be revoked by Executive within seven (7) days after the
date this instrument is signed by Executive, by giving notice of revocation to
the Executive Chairman of the Company.  The Transition Agreement shall not
become effective or enforceable until the revocation period has expired and none
of the payments provided or benefits described in Sections 2(b), 2(c), 2(d),
2(e) and 2(f) of the Transition Agreement shall be made or provided until after
the revocation period has expired with no revocation.
 
10. Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
EXECUTIVE HEREBY EXPRESSLY WARRANTS AND REPRESENTS THAT, BEFORE ENTERING INTO
THIS AGREEMENT, HE HAS RECEIVED A REASONABLE PERIOD OF TIME WITHIN WHICH TO
CONSIDER ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT, THAT HE HAS FULLY
READ, INFORMED HIMSELF OF AND UNDERSTANDS ALL THE TERMS, CONTENTS, CONDITIONS
AND EFFECTS OF ALL PROVISIONS OF THIS AGREEMENT, AND THAT HE CONSIDERS ALL SUCH
PROVISIONS TO BE SATISFACTORY.
 
EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT NO PROMISE OR
REPRESENTATION OF ANY KIND HAS BEEN MADE, EXCEPT THOSE EXPRESSLY STATED IN THIS
AGREEMENT AND IN THE TRANSITION AGREEMENT.
 


 
17

--------------------------------------------------------------------------------

 
 
EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT HE ENTERS INTO THIS
AGREEMENT KNOWINGLY AND VOLUNTARILY.
 


 


 
Dated: ______________________,
2011                                                                           ___________________________________
Steven G. Rogers
 





 
18

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Executive’s Permissible Business Activities
 
Executive may engage in the ownership, development and brokerage of commercial
and residential real estate in the State of Mississippi and consulting and
advisory work, including tenant representation, in connection therewith;
provided that he will not engage in consulting and advisory work as tenant
representative for any entity in connection with the leasing of space from any
property owned or managed by the Company or its affiliates.
 
Executive may sit on boards of directors of public and private entities,
including REITs and other real estate businesses and investors, and advise those
boards; provided that he will not serve on the board of, or so advise, any
entity that has as its principal line of business investing in commercial office
properties.
 
Executive may provide consulting and advisory work to pension funds, banks and
other financial institutions and investors (other than an entity or institution
that has as its primary line of business investing in commercial office
properties); provided that Executive will not accept any such engagement from
the Texas Teachers Retirement System or the Ohio Public Employees Retirement
System and related entities if the engagement would require Executive to consult
or advise on any matter or project in any geographic market in which the Company
or an affiliate owns property, or the Company has proposed to enter such
geographic market, as of the date of this Agreement or otherwise involving the
Company or any affiliate.
 





 
19

--------------------------------------------------------------------------------

 
